United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1106
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Danielle Antoine Ellis

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: June 29, 2015
                                Filed: July 2, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Danielle Ellis appeals after the district court1 reduced his sentence under 18
U.S.C. § 3582(c)(2). In 2010, Ellis pleaded guilty to conspiring to distribute 50

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
grams or more of cocaine base (crack). The district court varied from the then-
applicable range of 235-293 months and sentenced Ellis to 200 months in prison. In
December 2014, pursuant to section 3582(c)(2) and Amendment 782 (effective
November 1, 2014), the district court sua sponte reduced Ellis’s prison sentence to
188 months, which was the bottom of the amended Guidelines range of 188-235
months. On appeal, Ellis argues that because the district court varied from the low
end of the Guidelines range in imposing the original sentence, it should have reduced
his sentence below the low end of the amended Guidelines range.

       Counsel’s argument is unavailing. See United States v. Long, 757 F.3d 762,
763 (8th Cir. 2014) (standard of review). The district court could not have reduced
Ellis’s sentence below the bottom of the amended Guidelines range, because the
original sentence was not reduced below the original range based on substantial
assistance. See U.S.S.G. § 1B1.10(b)(2) (extent of Guidelines reduction is limited to
bottom of amended Guidelines range, unless defendant received lower sentence due
to substantial assistance); Dillon v. United States, 560 U.S. 817, 827 (2010)
(§ 1B1.10(b)(2) confines extent of reduction authorized under § 3582(c)(2)); United
States v. Logan, 710 F.3d 856, 860 (8th Cir. 2013) (§ 3582(c)(2) reduction may not
be to term below minimum of amended Guidelines range unless sentence being
reduced was below then-applicable range pursuant to substantial-assistance motion).

      The judgment is affirmed and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-